DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Receipt is acknowledged of the amendment filed 4/20/2022. No claims have been amended. No claims have been canceled. No claims have been added. Claims 1-30 are pending and an action is as follows.

Information Disclosure Statement
The information disclosure statement filed 1/28/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Author and Title listed in the Box 2 of the NPL Documents section of the IDS is not legible and appears to be cutoff because the Box 2 does not have adequate space for the text listing the details of the NPL document in Box 2.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-18 and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baudoin et al. US 2014/0355516 (hereinafter Baudoin).

Regarding claim 1, Baudoin teaches a method of wireless communication performed by a transmitter device [Baudoin, Figures 1 & 4], comprising: 
determining whether a packet, to be transmitted by the transmitter device, is compressed (the transmitting side considers the frames and generates for all or some (indicating a determination) based on whether the frames have fields which have been suppressed (effectively compressing the frame) a context information/PHSI for the frame) [Baudoin, Figure 2C, ¶13-¶16];
generating a header for transmission of the packet based at least in part on the determination, wherein the header includes a context identifier indicating whether the packet is compressed (the context is generated by placing generated context identifiers/PHSI into the header of each frame which has been subjected to field suppression (interpreted as compression)) [Baudoin, Figure 2C, ¶13-¶25, ¶51 and ¶57]; and 
transmitting the packet and the header [The frame, including the payload and the header having context information/PHSI are transmitted Baudoin, Figure 2C, ¶13-¶17, ¶51 & ¶57]. 

Regarding 2, Baudoin teaches the method of claim 1, further comprising: determining, prior to determining whether the packet is compressed, whether the header is to be associated with a control operation or a non-control operation (According to Baudoin which teaches that prior to suppressing fields in the packet, which is interpreted as determining whether the packet is compressed by, a determination is made of whether the header is to be associated with a control or non-control operation by determining whether the packet will be transmitted in its entirety with an associated context identifier/PHSI of the extension for fulfilling the control operation of context setup and a context acknowledgement, as per Figures 2C and Figure 4 of Baudoin, so that performed compression may be determined on subsequent frames [Baudoin, Figures 2C- 4, ¶51-¶53 and ¶57]),
 wherein generating the header further comprises: generating the header including a bit value indicating whether the header is associated with the control operation or the non-control operation (the PHSI is a bit value included with the header indicating whether the header is associated with the control operation or the non-control operation to setup a context or acknowledge or a non-control operation such as a compressed transmission)[Baudoin, Figures 2C-4, ¶6, ¶50-¶51 (PHSI/context bytes-bit value, wherein the PHSI for an setup/in-use/used context that is sent in the header of the DVBP frame indicates a non-control operation of regular compressed transmissions or replacement of a prior setup context), ¶57 (PHSI for an unused/to-be-setup context that is added to the extension/header may be sent with the entirety of the Ethernet frame in the extension is associated with context/PHSI setup and acknowledgement)]. 

Regarding claim 3, Baudoin teaches the method of claim 2, wherein the control operation includes at least one of: a context setup, an acknowledgment associated with a context setup, a context deletion, or an acknowledgment associated with a context deletion [Baudoin, Figure 4, ¶6, ¶50-¶51 (PHSI/context bytes-bit value) & ¶57 (PHSI sent with the entirety of the Ethernet frame in the extension is associated with context/PHSI setup and acknowledgement)]. 

Regarding claim 4, Baudoin teaches the method of claim 2, wherein, when the header is associated with the control operation, the context identifier indicates the control operation (when the header, as per Baudoin, Figure 2C and Figure 4, is associated with the control operation being the context setup or acknowledgement thereof (associating the header of the frame with the context identifier shown as PHSI), wherein the PHSI, interpreted as the context identifier, indicates the control operation (as per Figure 4 wherein the PHSI is an indication of the control operation for context setup and acknowledgement) for unused context/PHSI identifiers when building the CDB as shown in Figure 2C). 

Regarding claim 5, Baudoin teaches the method of claim 1, wherein the packet is transmitted as a payload associated with the header [See Baudoin, Figure 2C the DVB-P frame comprises the payload EPL associated with the header]. 

Regarding claim 6, Baudoin teaches the method of claim 1, wherein the packet is associated with an Ethernet protocol (the DVB frame is associated with the Ethernet protocol as it operates in associated with an Ethernet frame/Ethernet protocol [Baudoin, ¶57, ¶61 and also see ¶2-¶7]). 

Regarding claim 7, Baudoin teaches the method of claim 1, wherein the header is or comprises an Ethernet Header Compression header [Baudoin, Figure 2C, ¶57, ¶61 and also see ¶2-¶7]. 
8. The method of claim 1, wherein the context identifier indicates that the packet is compressed when the context identifier comprises a particular bit sequence [the attached context identifier described as the PHSI which is a particular bit sequence being about 3-bytes in length is utilized to indicate that the frame is compressed as it is attached to the compressed frame as per Baudoin, ¶50-¶51 ¶53-¶54].

Regarding claim 10, Baudoin teaches a method of wireless communication performed by a receiver device, comprising: 
receiving a packet associated with a header [Baudoin, Figure 3, ¶54  (receiving the frame with a header)]; 
determining, based at least in part on a context identifier of the header, whether the packet is compressed (Baudoin suggests that if the context identifier/PHSI is received at the reception side as part of the header then the frame is compressed and should be processed to reconstruct the uncompressed frame [Baudoin, Figure 3, ¶52-¶54]); and 
processing the packet based at least in part on the determination (Baudoin suggests that if the context identifier/PHSI is received at the reception side as part of the header then the frame is compressed and should be processed to reconstruct the uncompressed frame [Baudoin, Figure 3, ¶52-¶54]). 

Regarding claim 11, Baudoin teaches the method of claim 10, further comprising: determining whether the header is associated with a control operation or a non-control operation based at least in part on a bit value, included in the header, indicating whether the header is associated with the control operation or the non-control operation [See the rationale applied to the rejection of claim 2. Similar rationale is applied to the rejection of claim 11.] 

Regarding claim 12, Baudoin teaches the method of claim 11, wherein the control operation includes at least one of: a context setup, an acknowledgment associated with a context setup, a context deletion, or an acknowledgment associated with a context deletion [See the rationale applied to the rejection of claim 3. Similar rationale is applied to the rejection of claim 12.]
 
Regarding claim 13, Baudoin teaches the method of claim 11, wherein, when the header is associated with the control operation, the context identifier indicates the control operation [See the rationale applied to the rejection of claim 4. Similar rationale is applied to the rejection of claim 13.]
 
Regarding claim 14, Baudoin teaches the method of claim 11, further comprising: performing the control operation or the non-control operation [The reception side may perform a control operation such as adding the context ID/PHSI to the CDB for a context setup operation or acknowledgement as shown in Figures 2C-4 or may perform a non control operation such as normal transmission/reception and construction/reconstruction of the uncompressed/compressed frames as shown in Figures 2C-3C]. 

Regarding claim 15, Baudoin teaches the method of claim 10, wherein the packet is received as a payload associated with the header [Baudoin, Figure 3, ¶51-¶52 & ¶54 (frame is received as payload associated with the header shown in Figure 3)]. 
Regarding claim 16, Baudoin teaches the method of claim 10, wherein the packet is associated with an Ethernet protocol [See the rationale applied to the rejection of claim 6. Similar rationale is applied to the rejection of claim 16.]
 
Regarding claim 17, Baudoin teaches the method of claim 10, wherein the header is or comprises an Ethernet Header Compression header [See the rationale applied to the rejection of claim 7. Similar rationale is applied to the rejection of claim 17]. 

Regarding claim 18, Baudoin teaches the method of claim 10, wherein the context identifier indicates that the packet is compressed when the context identifier comprises a particular bit sequence [See the rationale applied to the rejection of claim 8. Similar rationale is applied to the rejection of claim 18].
Regarding claim 24, Baudoin teaches a transmitter device for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: determine whether a packet, to be transmitted by the transmitter device, is compressed (the transmitting side considers the frames and generates for all or some (indicating a determination) based on whether the frames have fields which have been suppressed (effectively compressing the frame) a context information/PHSI for the frame)[Figure 2C, ¶13-¶16]; 
generate a header for transmission of the packet based at least in part on the determination, wherein the header includes a context identifier indicating whether the packet is compressed (the context is generated by placing generated context identifiers/PHSI into the header of each frame which has been subjected to field suppression (interpreted as compression)) [Figure 2C, ¶13-¶25, ¶51 and ¶57]; and 
transmit the packet and the header [The frame, including the payload and the header having context information/PHSI are transmitted as per Baudion, Figure 2C, ¶13-¶17, ¶51 & ¶57].

Regarding claim 25, Baudion teaches the transmitter device of claim 24, further comprising: determining, prior to determining whether the packet is compressed, whether the header is to be associated with a control operation or a non-control operation (According to Baudoin which teaches that prior to suppressing fields in the packet, which is interpreted as determining whether the packet is compressed by, a determination is made of whether the header is to be associated with a control or non-control operation by determining whether the packet will be transmitted in its entirety with an associated context identifier/PHSI of the extension for fulfilling the control operation of context setup and a context acknowledgement, as per Figures 2C and Figure 4 of Baudoin, so that performed compression may be determined on subsequent frames [Baudoin, Figures 2C- 4, ¶51-¶53 and ¶57]), wherein generating the header further comprises: generating the header including a bit value indicating whether the header is associated with the control operation or the non-control operation (the PHSI is a bit value included with the header indicating whether the header is associated with the control operation or the non-control operation to setup a context or acknowledge or a non-control operation such as a compressed transmission)[Baudoin, Figures 2C-4, ¶6, ¶50-¶51 (PHSI/context bytes-bit value, wherein the PHSI for an setup/in-use/used context that is sent in the header of the DVBP frame indicates a non-control operation of regular compressed transmissions or replacement of a prior setup context), ¶57 (PHSI for an unused/to-be-setup context that is added to the extension/header may be sent with the entirety of the Ethernet frame in the extension is associated with context/PHSI setup and acknowledgement)].
 
Regarding claim 26, Baudion teaches the transmitter device of claim 25, wherein the control operation includes at least one of: a context setup, an acknowledgment associated with a context setup, a context deletion, or an acknowledgment associated with a context deletion [Baudoin, Figure 4, ¶6, ¶50-¶51 (PHSI/context bytes-bit value) & ¶57 (PHSI sent with the entirety of the Ethernet frame in the extension is associated with context/PHSI setup and acknowledgement)]. 

Regarding claim 27, Baudion teaches the transmitter device of claim 25, wherein, when the header is associated with the control operation, the context identifier indicates the control operation (when the header, as per figure 2C and Figure 4, is associated with the control operation being the context setup or acknowledgement thereof (associating the header of the frame with the context identifier shown as PHSI), wherein the PHSI, interpreted as the context identifier, indicates the control operation (as per Figure 4 wherein the PHSI is an indication of the control operation for context setup and acknowledgement) for unused context/PHSI identifiers when building the CDB as shown in Figure 2C). 

Regarding claim 28, Baudion teaches the transmitter device of claim 24, wherein the packet is transmitted as a payload associated with the header [See Figure 2C the DVB-P frame comprises the payload EPL associated with the header]. 

Regarding claim 29, Baudion teaches the transmitter device of claim 24, wherein the packet is associated with an Ethernet protocol (the DVB frame is associated with the Ethernet protocol as it operates in associated with an Ethernet frame/Ethernet protocol [¶57, ¶61 and also see ¶2-¶7]). 

Regarding claim 30, Baudion teaches the transmitter device of claim 24, wherein the header is or comprises an Ethernet Header Compression header [Baudoin, Figures 2C-3 (The Ethernet header is comprised of a compressed header which has fields that are suppressed prior to transmission)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baudoin as applied to claim 1 above, and further in view of Engwer US 2002/0085631 (hereinafter Engwer).
Regarding claim 9, Baudoin teaches the method of claim 1 which utilizes context identifiers, shown a PHSI byte values to convey context information about transmitted data frames (see the rejection of claim 1 above), but it does not teach wherein, when the packet is not compressed, the context identifier indicates a compression or decompression state for the packet. 
However, Engwer teaches wherein, when the packet is not compressed, the context identifier indicates a compression or decompression state for the packet [Engwer, ¶34]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Baudoin, indicating that a frame may be wireless transmitted via a communication network wherein the frame which may be compressed and further processed to comprises context id information, with the teachings of Engwer indicating that the context identifier indicates a compression or decompression state. The resulting benefit of the combination would have been the ability to reduce the need to perform additional processing on the data or send a separate or out of band signaling for determining the compression state when handling the frame being communicated over the network which reduces processing time and utilization or resources.

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baudoin, in view of Rochon et al. US 2010/0172375 (hereinafter Rochon).

Regarding claim 19, Baudoin teaches a method of wireless communication performed by a wireless communication device [Baudoin, Figure 1], comprising: 
generating a packet associated with a header (In Baudoin, the frame/packet is generated for the transmission in Figure 4 wherein the frame/packet is associated with a header as shown in Figure 2C.), 
wherein the header includes a bit value indicating that the header is associated with a control operation and a context identifier indicating a context associated with the packet; and transmitting the packet (Baudoin suggests that a header may be associated with a control operation, such as the context setup/ack procedure of Figure 4 of Baudoin. Additionally, Baudoin teaches wherein the context identifier/PHSI indicates a context associated with the packet/frame which is to be used for compression and decompression/reconstruction of the frame/packet as per Baudoin, Figure 3, ¶51-¶57), but it does not explicitly teach wherein the header includes both a bit value and a context identifier that are separate and distinct. 
However, Rochon teaches wherein header includes both a bit value associated with a control operation (generation value which may be changed each time the context between the compressor and decompressor changes/updates, which is a control operation such as a control setup as per Rochon ¶45-¶46 and ¶52) and a context identifier [Rochon, Figure 3, ¶45-¶47] that are separate and distinct.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to combine the teachings of Baudoin, indicating that a frame may be wireless transmitted via a communication network wherein the frame which may be compressed and further processed to comprises context id information within the header, with the teachings of Rochon indicating that the header includes both a bit value associated with a control operation (generation value which may be changed each time the context between the compressor and decompressor changes/updates, which is a control operation such as a control setup as per Rochon ¶45-¶46 and ¶52) and a context identifier [Rochon, Figure 3, ¶45-¶47] that are separate and distinct. The resulting benefit of the combination would have been the ability to increase efficiency in processing the frame by conveying within the single communication a plurality of control information within the communicated frame for processing the frame using its proper context profile reducing the need to wait for or consume additional processing resources to encounter the plurality of control information that would be communicated within the frame.

Regarding claim 20, the combination of Baudoin, in view of Rochon teaches the method of claim 19, wherein the control operation includes transmitting an acknowledgment associated with a context setup or a context deletion associated with the context identifier [Baudoin, Figure 4, ¶6, ¶50-¶51 (PHSI/context bytes-bit value) & ¶57 (PHSI sent with the entirety of the ethernet frame in the extension is associated with context/PHSI setup and acknowledgement, wherein the acknowledgement is sent/transmitted as part of the control operation associated with the context setup)]. 

Regarding claim 21, the combination of Baudoin, in view of Rochon teaches the method of claim 20, wherein the packet is a first packet and wherein the method further comprises: receiving, prior to transmitting the first packet, a second packet, wherein the second packet indicates the context setup or the context deletion [Rochon teaches wherein the context may be changed in subsequent packets, this is performed by sending a different generation value indicating the context being updated which is interpreted as another context setup ¶51-¶52 and ¶54]. 

Regarding claim 22, the combination of Baudoin, in view of Rochon teaches the method of claim 19, wherein the packet includes a data payload [Baudoin, Figures 2C-3 (frame includes a payload)]. 

Regarding claim 23, the combination of Baudoin, in view of Rochon teaches the method of claim 19, wherein the header is or comprises an Ethernet Header Compression header [Baudoin, Figures 2C-3 (The Ethernet header is comprised of a compressed header which has fields that are suppressed prior to transmission)]. 

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.

The Applicant's Representative argues that the Office Action (hereinafter OA) on pages 3-4 recites a rejection relying of Baudoin, wherein Baudoin fails to teach "determining whether a packet, to be transmitted by the transmitter device, is compressed, generating a header for transmission of the packet based at least in part on the determination, wherein the header includes a context identifier indicating whether the packet is compressed." With Applicant placing an emphasis on the term "compressed".  The Applicant further argues against using the rationale that the OA refers to Baudoin's use of the term "suppression" as being the same as Applicant's use of the claim term "compressed."  The Applicant's Representative points to the MPEP 2111.01(1) for the purpose of stating on the record that the MPEP states that:
 "The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention... (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.)"
The Applicant's Representative then points to Merriam-Webster dictionary which defines the terms as follows:
Suppress is defined as:
1: to put down by authority or force
2: to keep from public knowledge: 
such as
a: to keep secret
b: to stop or prohibit the publication or revelation of
3 a: to exclude from consciousness
    b: to keep from giving vent to
4 obsolete : to press down
5 a: to restrain from a usual course or action
   b: to inhibit the growth or development of
6: to inhibit the genetic expression of

Compress is defined as:
1: to press or squeeze together
2: to reduce in size, quantity, or volume as if by squeezing - compress a computer file

From just the plain meaning interpretation, the two terms have completely different meanings and cannot be interpreted as being the same or analogous. Further, the terms are so plainly understood that someone skilled in the art would not interpret the term suppression to be the same or even analogous to the term compressed.

In addition, Baudoin teaches this same well understood definition of suppression in the Baudoin sections cited by the Office Action and throughout the Baudoin specification including the Background, Summary of the Invention, Figure 2C, and paragraphs 52-55 related to Figure 2C.

The Examiner disagrees with the Applicant's position that suppression in the context used in Baudoin is not the same as the compression recited in the claims rejected in the prior Non-Final OA.  The Examiner contacted the Applicant's Representative Kevin T. Cheatham on 4/29/2022 but was unable to reach the Applicant's Representative so a Voicemail was left that day for the Applicant's Representative for the purpose of scheduling an Examiner-initiated interview to discuss the finer details of the compression as recited by the Applicant in view of how the compression is being implemented and executed by the Applicant's invention as claimed and how that compares to the teachings of Baudoin with respect to suppression as one of ordinary skill in the Art would understand the terms and how they are used in their respective patent documents. As of 5/10/2022 the Examiner has not received a response to that Voicemail or any attempt to discuss these issues with the Applicant's Representative. Therefore, the Examiner has relying solely on the Remarks filed by the Applicant's Representative. After consideration of the evidence and the Applicant’s Remarks, the Examiner remains unpersuaded by the Applicant's Remarks for the non-exhaustive list of reasons set forth below:

The Applicant's Representative states that Merriam-Webster dictionary defines compression as “to press or squeeze together.” The practical application of this definition within Computer Science is not reasonably possible and therefore would be an unreasonable definition to apply to computer binary information bit sequences.  For example, let’s start with some very simple concepts. In general, a "bit" is the smallest unit of data which may be representative of either a '1' - being symbolic of "On" or "True"- or '0' being symbolic of "Off" or "False". For clarity, it is noted that a bit value of ‘0’ is not a null value and this note we be relied upon later. A bit may be strung together in a sequence to may create a bit sequence known as a nibble (comprising a sequence of 4 bits), a byte (which is two nibbles in length, equaling a sequence of 8bits) or a word (which depending on the computer architecture may be two to 8 bytes in length, equaling a sequence of 16 bits to 64bits) – These definitions are found in the Dictionary of Computer Science 7 ed. Which defines these differences according to the microprocessor … The processor’s architecture determines what register, stack, addressing, and I/O facilities are available, as well as defining the processor’s primitive data types. The data types, which are the fundamental entities that can be manipulated by the instruction set, have included bit, nibble (4 bits), byte (8 bits), word (16 bits), double words (32 bits), and quadruple words (64 bits). Note that a word is usually defined as the number of bits in the processor’s internal data bus rather than always being 16 bits….)
It is also noted that a byte is sequence of bits which is used to represent information or a character. With this concept in mind, let’s use the binary bit sequence of a byte equal to "01101010".  Each bit in this bit sequence (byte) is tied to a particular place holder or bit position in the sequence from the most significant bit (MSB) on the left to the least significant bit (LSB) on the right. The bit place holder or positions are as follows: 76543210 (MSB being the seventh bit position and the LSB being the zeroth bit position).  Because the bit sequence of this byte have no empty or null bit positions, the bits are as close as they can be and therefore you cannot squeeze the MSB and the LSB together to create at tighter packed bit sequence "01101010" without dropping or prohibiting the publication, revelation, transmission, storage or public knowledge of the bits that exists in between the MSB and LSB. Therefore, the first Merriam-Webster definition of compress being defined a "to press or squeeze together" is not by itself an acceptable definition to a person of ordinary skill in the art at the time of the invention for application to the Applicant's invention. 

Moving on to the second definition of compress this the Applicant recites as "2: to reduce in size, quantity, or volume as if by squeezing - compress a computer file"
The Examiner notes that while a reduction in the size, quantity, or volume of bits is possible, as if by figuratively speaking "squeezing" as the Applicant provided Merriam-Webster definition suggests. Further research using a Technical-based dictionary or Computer based encyclopedia or scholarly literature would reveal that you cannot simply squeeze the MSB and the LSB together to create the bit sequence "00" without losing the intermediate bits of data and possibly all intended information. Great care and processing must be taken to ensure that the information is retained, preserved and conveyable at a later in time. There must be a means to compensate for the removed bits data to ensure that the information remains intact. This is where the true essence of compression becomes evident. 

Let’s Examine Industry accepted concepts and applications of compression as taught by Kopf (US Patent 5,825,830), published in in the year 1998 but filed in the year 1995 and referencing other documents that were published in the year 1977, which provides a foundation for compression techniques that have been utilized for over 45 years.

Kopf discloses that "... Early data compression techniques were reviewed by Jules Aronson (Computer Science & Technology: Data Compression--A Comparison of Methods, US Department of Commerce, National Bureau of Standards Special Publication 500-12, June 1977). These techniques include null suppression techniques which take advantage of the fact that many types of data include large numbers of zeros, blanks or both, and may utilize, for example, a bit map or the run length technique. The latter technique utilizes a special character to indicate a run of zeros and a number to indicate how may zeros there are..." [Col. 2, Lines 1-11]

That is to say, that if a double word bit sequence being 4 bytes (or 32bits) in length where represented by the bit sequence "00000000 00000000 00000000 10110110" this Kopf disclosed early data compression technique could represent the first three bytes of the double word using a "special character to indicate a run of zeros and a number to indicate how may zeros there are". In this fashion Kopf suggests that the three bytes being a "run of zeros" may be suppressed from the double word and replaced with the special character that is their indicator to create the compressed output of (special character) concatenated with the byte sequence "10110110" ("special character" + “10110110”); wherein as it has already been stated above that a character, such as this instant special character, may be represented by a byte. This would mean that the above shown double word of 32bits may be represented as a compressed word (16 bit sequence or word). Now this resulting 16 bit sequence being the compressed version is half the size, quantity or volume of the original double word (32 bit) sequence which is clearly reflects the definition of the term compression as articulated by the Applicant according to the definition provided by Merriam-Webster above. As we can see from this teaching of Kopf, compression is able to be performed using suppression as a means for reducing the bit length of the original data to create a reduced size version.

Now turning to the applied Baudoin reference it is depicted in Figure 2C that compression is performed on the Ethernet frame, wherein at least a portion of the data in the header (header data/fields to be suppressed - also shown in Figure 2C as EH) has been mapped (via the CDB) to a to a special set of data (which is referred to as a context identifier - also shown as a PHSI in Figure 2C) in a database (CDB) [Baudoin, ¶13 and ¶31]. During the compression, the at least a portion of the data in the header (EH) is suppressed and via the mapping as provided in the CDB, a PHSI is added to the remaining bits/data of the Ethernet frame (EPL) to make a compressed version of the Ethernet frame which will be transported in a DVB packet as shown in Figure 2C of Baudoin. It is noted that the suppression of the EH for the replacement with the PHSI is compression, wherein the PHSI is 1) representative of the information stored in the suppressed header and 2) smaller in size or volume that the EH (all noted as true based on the 2C of Baudoin, as Baudion in ¶52 states that a reduced header may remain) [Baudoin, Figure 2C, ¶13-¶30 & ¶53-54].

If this is not enough to convey the concept of how suppression is used for the purposes of compression, the Examiner has provided additional points. Let’s Examine two widely used and Industry accepted concepts and applications of compression, Lossless compression and Lossy compression. Each of these compression techniques are widely used as an industry practice from video coding, music streaming/encoding to mp3 at lower bitrates, voice capturing and transmissions via digital telephone/cellphones, JPEG image compression and many others:

Lossless compression is taught by Kopf (US Patent 5,825,830) as reversible compression which in terms of data compression of an image may only achieve modest compression but allows exact recovery of the original image from the compressed data [Kopf, Col. 1, Lines 46-50]. and; 
Lossy compression is according to Kopf is "irreversible compression which does not allow exact recovery after compression but potentially can achieve much higher levels of compression. In some fields, exact recovery may not be necessary, for example, audio data where one only wants to have a record of what was said, and does not need to have an accurate rendition of the sound" [Kopf, Col. 1, Lines 50-54].  

As taught by Baudion in ¶52-¶54 which states that "[0053] FIG. 2C illustrates the step of suppression of the Ethernet header (and of the FCS sequence) and its replacement by a PHSI field inserted into the DVB header. This step uses a database CDB which associates the corresponding context identifier with each Ethernet header (or with each set of static fields of such a header).
[0054] On the reception side, the Ethernet frame is reconstructed, as illustrated in FIG. 3. The context identifier is extracted from the header DVBH' of the modified DVB packet DVB-P' and used to interrogate said database CDB, used this time to associate, with each context, the corresponding Ethernet header, which is introduced at the start of the modified Ethernet frame EF'. Furthermore, the control sequence FCS is recalculated from the Ethernet payload EPL and from the reconstructed header EH, and introduced at the end of the modified frame EF' to reconstruct the original Ethernet frame EF, which can be routed over a terrestrial network..."

It appears that since the Ethernet Frame (EF) is processed so that its original header, EH, (and possibly also the FCS) is suppressed and replaced with an PHSI, resulting in a reduced header as described above (compression is performed), and at a later instance in time the PHSI is used to recalculate the FCS and reconstruct the EH, thus resulting in the reconstruction of the Ethernet Frame EF (decompression is performed) without the mentioning of any loss of information, it appears that Baudion teaches that Lossless compression is performed according to the teachings of Kopf.

The Applicant's Representative argues, 
"Baudoin Paragraphs 6 and 7
“Methods for suppressing the headers are known: one example that can be cited is the “PHS” (payload header suppression) method. This method comprises the following steps: first of all, the “context” of a packet, or frame, which has ta be transmitted is identified, that is to say a set of information making it possible to define a flow to which said packet belongs. This context univocally determines certain fields of the header of the packet (origin address, destination address, packet length, etc.}, called “static” because they are commion to a large number of packets exchanged (all those which relate to one and the same Bow), then, an identifier is associated on a one-to-one basis with each so- called context (PHSE “PHS identifier’). Then, the “static” fields of the header are suppressed, and replaced by just the context identifier. Thus, the header is completely or partly suppressed before transmission, and replaced by a more compact identifier, which results in a great reduction in the overhead.
On the reception side, the suppressed fields of the header are reconstructed from the context identifier.”
Baudoin teaches that suppression is removing information (e.g., fields), whereas, compressing information does not involve modifying, adding, or removing any information. Rather, by its plain meaning and well understood definition, compressing information is not modifying, adding, or removing the information but keeping the information the same but reducing its size. These are well understood plain meaning interpretations of these words that someone skilled in the art would not interpret the term suppression to be the same or even analogous to the term compressed.
Baudoin fails to teach each and every claim element of Applicant’s claims. Accordingly, for at least the reasons presented above, Applicant submits that the claims as well as their respective dependent claims, are allowable and respectfully requests withdrawal of this rejection."

The Examiner disagrees. The Applicant is attempting to argue principles of compression that are overlapping with that of suppression as taught by Baudoin which is the reason why they functionally the same and equal for the purposes of the claimed invention. The Applicant's Representative is incorrect in stating that "...compressing information does not involve modifying, adding, or removing any information. Rather, by its plain meaning and well understood definition, compressing information is not modifying, adding, or removing the information but keeping the information the same but reducing its size..."   A person of ordinary skill in the art would not be so inclined to make this argument because the arguments would be categorized as spurious given the 45 year old teachings referenced in Kopf and Kopf's 20+ year old teachings ("Early data compression techniques were reviewed by Jules Aronson" [Kopf, Col. 2, Lines 1-11], "Data Compression techniques also include pattern substation" [Kopf, Col. 2, 12-20 (To be clear, this absolutely means compressing information by modifying, adding and removing bits of original data being compressed to create the compressed output of the original data)] Lossless Compression & "Lossy Compression" [Kopf, Col. 1, Lines 50-54]) and furthermore  a person of ordinary skill in the art now and 20+ years ago would understand that Baudoin is an appropriate reference to be cited for teaching the claimed invention. 

If the Applicant or Applicant's Representative still disagree, the Examiner notes that time may be arranged to discuss these issues further. Please contact the Examiner for an Interview to discuss specific issues related to compression as it relates to suppression in the teachings set forth in Baudion. Based on these arguments present in the Remarks filed, the Examiner has reason to believe that the Applicant or Applicant's Representative may not have a good understanding of what compression and compression techniques exists and are applied in the Computer Science Industry and related Art. The Examiner's concern regarding the Applicant's or their Representative's understanding of compression is largely in part to the basis of the Applicant's Representative fundamental use of Merriam-Webster as a core teaching of defining the Computer data manipulation technique of Compression. It is noted that it would have been more insightful and practical to utilize a dictionary, encyclopedia or other literature that is specific to Computer Science; for example the Oxford Dictionary of Computer Science which defines data compression as found below:
"Data Compression
1. Another name for data compaction, although, strictly, data compaction is lossless while data compression need not be (see def. 2).

2. Removal from a file or data stream of information that may be redundant either in the sense of information theory, or in the sense that the retention of precision, definition, or some similar measure of quality is less important than the necessity to abbreviate the data. In the former sense, the abbreviation is lossless, while in the latter sense it is lossy. Compression permits either or both kinds, and so its effects are not always exactly reversible.

Generally, in the context of discrete and continuous systems, the output from continuous systems, if it is to be abbreviated, can often be lossily compressed. This is notably the case with sound, and with halftone and coloured images. See also image compression."
  
As shown above data compression may be lossless or lossy; and lossy compression does involve the removal of information that may be redundant either in the sense, information theory or retention of precision, or similar measure of quality is less important that the necessity to abbreviate the data.  This is akin to the suppression of static fields or header -EH (and possible FCS)-taught by Baudion for the PHSI creating a smaller/abbreviated version of the data, which is noted as the compressed data by the Examiner, which may be transported within another data structure over the transmission medium at a later time [Baudion, Figure 2C].  

While the Applicant's Representative may have not had the opportunity to respond to the Examiner's request for an interview to discuss these related issues due to possible lack of instruction from the Applicant or scheduling availability on the Applicant's side, please feel free to contact the Examiner for an interview to avoid or resolve these kinds of fundamental issues that could easily be resolved with a simple discussion to help expedite prosecution of the instant Application.

All of the other arguments made by the Applicant related to the prior art are not persuasive for the reasons expressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kopf US Patent 5,825,830 (Early Compression, Lossy Compression, Lossless Compression – See entire reference).
Kitamura US 2019/0289286 (Simple Compression - ¶106-¶107) 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467